
	
		II
		Calendar No. 627
		110th CONGRESS
		2d Session
		S. 2811
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Coburn introduced
			 the following bill; which was read the first time
		
		
			April 3, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require citizens' approval of Federal Government land
		  grabs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Taxpayer Property Protection Act
			 of 2008.
		2.Requiring
			 citizen approval of government land grabs
			(a)In
			 generalSubject to subsections (b) and (c), the Department of the
			 Interior, the Department of Energy, and the Forest Service, acting individually
			 or in coordination, shall not assume control of any parcel of land located in a
			 State unless the citizens of each political subdivision of the State in which a
			 portion of the parcel of land is located approve the assumption of control by a
			 referendum.
			(b)National
			 emergenciesThe requirement described in subsection (a) shall not
			 apply in the case of a national emergency, as determined by the
			 President.
			(c)Private
			 landownersThe requirement described in subsection (a) shall not
			 apply in the case of an exchange between a private landowner and the Federal
			 Government of a parcel of land.
			(d)Duration of
			 approval
				(1)In
			 generalWith respect to a parcel of land described in subsection
			 (a), the approval of the citizens of each political subdivision in which a
			 portion of the parcel of land is located terminates on the date that is 10
			 years after the date on which the citizens of each political subdivision
			 approve the control of the parcel of land by the Department of the Interior,
			 the Department of Energy, or the Forest Service under that subsection.
				(2)Renewal of
			 approvalWith respect to a parcel of land described in subsection
			 (a), the Department of the Interior, the Department of Energy, or the Forest
			 Service, as applicable, may renew, by referendum, the approval of the citizens
			 of each political subdivision in which a portion of the parcel of land is
			 located.
				
	
		April 3, 2008
		Read the second time and placed on the
		  calendar
	
